Leventritt, J.
This is a motion for leave to serve an amended and supplemental answer. Ho such pleading as an “ amended and supplemental pleading ” is recognized by the Code. Horowitz v. Goodman, 112 App. Div. 13; Luckey v. Mockridge, id. 199. Even if I were disposed to allow the service of one or the other form of answer that relief could not follow on this motion because the proposed answer embraces both amendment and supplement. It is a condition precedent to the right to serve an amended or supplemental pleading that it should he annexed to the motion papers. Luckey v. Mockridge, supra. The proposed answer is neither one nor the other, but a combination of both. The omnibus relief ‘which the defendant seeks on this motion must be made the subject of two separate, consecutive applications.
Motion denied.